Information Disclosure Statement
	The IDS filed 11/6/20 has been considered but most of the references have been lined through because they are missing a zero. The correct references and references numbers have been included on the attached PTO-892 Notice of References Cited form.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen Weyer on 3/9/22. The application has been amended as follows:
	In claim 1, line 2, “connected a first edge” has been replaced with -- connected along a first edge --
	In claim 6, line 1, “the handle” has been replaced with -- a handle --
	In claim 7, line 2, “connected a first edge” has been replaced with -- connected along a first edge --
	In claim 7, line 7, “across the corners of the inner layer” has been replaced with -- across corners of an inner layer --
	In claim 12, line 3, “connected a first edge” has been replaced with -- connected along a first edge --
	In claim 12, line 9, “with handle” has been replaced with -- with the handle --
	In claim 13, line 1, “the flat slit” has been replaced with -- the flat strip --

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        3/9/22